DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of invention I, claims 1-7, in the reply filed on 01/07/2022 is acknowledged.  The traversal is on the ground(s) that the examiner failed to articulate invention I and II mutually exclusive and there is no burden to search both invention groups together.  This is not found persuasive because the restriction requirement clearly pointed out there is no unity of invention among inventio groups under PCT guidance since this application is national stage of international patent application, and there is no requirement to present distinct of invention group and search burden. Furthermore, invention II requires a pharmaceutical composition for treating disease instead of a microparticle, and there is indeed burden to search both invention groups together.
The requirement is still deemed proper and is therefore made FINAL.

Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/07/2022.
Applicates failed to elect a specific biodegradable polymer, this is not compliant. For compact prosecution purpose, the application is examined in view of PLGA as 
Claims 1-20 are pending, claims 1-7 are under examination.

Priority
	Acknowledge is made that national Phase under 35 U.S.C. § 371 of International Application No. PCT/KR2018/010324 filed on September 5, 2018, which claims priority from Korean Applications No. 10-2017-0113669 filed on September 06, 2017, and No. 10- 2018-0031979, filed on March 20, 2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/09/2020, 07/13/2021 and 11/17/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Cardona et al. (US20190175507).
 
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Cardona et al.  teaches microparticles suitable of oral administration
of active agents to a subject in need thereof (abstract). The microparticles are discrete, self-sustaining bodies, each comprising a cured or crosslinked polymer matrix and a delivery enhancing moiety. Exemplary polymers that can be used include polyvinyl alcohol, poly (ethylene glycol), polylactic acid, poly-L-lactic acid, polycaprolactone,
polyglycolic acid, poly(lactic-co-glycolic acid), polyhydroxyalkanoate (page 2, [0028]). The active ingredient includes moxidectin (page 4, [0042]). Embodiments of the invention are also concerned with methods of producing polymer microparticles with
active agents uniformly distributed throughout the polymer matrix and of isolating the microparticles containing the encapsulated agents which conform to a uniform, desirable size via coacervation (page 4, [0043]). The particle size is from 1 um to 1000um, and microparticle can be controlled release (page 6, [0058]). The particle is spherical in one embodiment (page 7, [0065]). 


Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Cardona et al.  is that Cardona et al.  is not specific enough for anticipation.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce the instant invention.
Regarding claims 1 and 4-5, Cardona et al.   teaches microparticle comprising moxidectin uniformly distributed throughout the polymer PLGA with particle size 1 um to 1000um and the particle is spherical.
Regarding claims 2-3, the ratio of polymer to moxidectin and the extended release from 3-6 months are adjust parameter, and one artisan in the art would have been motivated to optimize those parameters to have claimed range in the absence of showing critical range. MPEP 2144.05.
Regarding claims 6-7, these are considered as product by process. Please note that in product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  As a In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).  Therefore, with the showing of the reference, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

 

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis (US5733566) in view of Theberge et al. (US20100226947).
 
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Lewis teaches An injectable controlled-release composition comprising:
microparticles, wherein said microparticles comprise a  biodegradable polymeric matrix, wherein said composition comprises an antiparasitic agent within said matrix, and

	Theberge et al. teaches articles of manufacture having a formulation distributed therein, wherein the formulation comprises an active agent which manifests a desirable property when released from the articles of manufacture (abstract). The active agent is in the form of microparticle in one embodiment. The active ingredient may be uniformly or a nonuniformly distributed within the microparticles. When the active ingredient is uniformly distributed in the microparticle, the concentration of active ingredient in the microparticle is steady as the microparticle disintegrates, whereas when the active ingredient is not uniformly distributed within the microparticle, the concentration of the active ingredient in the microparticle varies as the microparticle disintegrates. In


Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Lewis is that Lewis  do not expressly teach active agent uniformly distributed in the PLGA. This deficiency in Lewis is cured by the teachings of Theberge et al.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lewis, as suggested by Theberge et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to have active agent uniformly distributed in the PLGA in the microparticle because this is known and conventional formulation for microparticle comprising active agent as suggested by Theberge et al. Since there is no inventive step involved to follow the known and 
Regarding claims 1 and 4-5, prior arts teach microparticle comprising moxidectin uniformly distributed throughout the polymer PLGA with particle size 1 um to 250um and the particle is spherical.
Regarding claim 2, Lewis teaches active agent  moxidectin loaded with 1-75% by weight based on polymer, when moxidectin is loaded with 25%, the ratio is 4:1.
Regarding claim 3, Lewis teaches extended release from 30 to 270 days (1 to 9 months), encompassing claimed 3 to 6 months.
Regarding claims 6-7, these are considered as product by process. Please note that in product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).  Therefore, with the showing of the reference, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG. Ph.D. whose telephone number is (571)270-1978. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JIANFENG SONG/Primary Examiner, Art Unit 1613